DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed July 26, 2022, are acknowledged. Claim 14-16 and 21-22 are amended. No new matter has been added. Claims 12-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, Group I, directed to an aluminum alloy, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 14, 2022.
Claims 12-22 are pending, with Claims 14-22 currently being considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ’14 (US 20140017115 A1) in view of Wang (previously cited, “Influences of different degassing processes on reining effect and properties of 4004 Al alloy”) and Matsuoka (previously cited, US 20060027291 A).
Regarding Claim 14, Wang ‘14 discloses a method of forming a cast aluminum alloy (Abstract), comprising the steps of: 
(i) providing an aluminum alloy comprising from about 8.5 to about 12.5 wt.% Si, from 0.5 to about 1.0wt% Mg, up to about 0.2 wt.% Ti, from about 0.05 to about 0.25 wt.% Mn, from about 0.002 to about 0.04 wt.% Sr, from about 0.001 to about 0.1 wt.% B and other impurity elements of Cu, Fe, Zn, each at less than about 0.15 wt.% with the balance being Al and incidental impurities (para. [0008]). Wang ’14 discloses ranges inclusive of 0% for Cu, Fe and Zn, which reads on the claimed limitations. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Wang ‘14 further discloses: 
(ii) melting the alloy to yield an alloy melt; and 
(iii) degassing the alloy melt by introducing into the alloy melt a gas (see para. [0025]);
(v) adding a grain refiner in the form of a TiB-containing master alloy, a B-containing master alloy, or an Al-B master alloy with a boron content up to about 0.1 wt.% B, to yield an alloy having a eutectic silicon phase (para. [0025]; Al-B3% master alloy reads on B-containing master alloy; para. [0008] wherein B is added in amounts of 0.03-0.05% which reads on the claimed content of up to about 0.1wt%); 
(vi) refining and modifying the eutectic silicon phase by adding from about 0.002 to about 0.04 wt.% Sr in the form of an Al-Sr master alloy (para. [0009] wherein Sr is added in an amount of 0.015-0.08; para. [0025] wherein Sr is added using an Al-Sr master alloy);
(vii) carrying out a solution heat treatment at a temperature from about 520C to about 545C for a time from about 2h to about 12h (para. [0026]).
(viii) carrying out an aging heat treatment for a time from about 2 h to about 8 h (para. [0026]).

Wang ‘14 discloses degassing but does not disclose which type of gas is used. Wang is also silent towards the level of dissolved hydrogen in the melt after degassing, and therefore does not disclose reducing dissolved hydrogen in the melt to a level of less than about 0.7 mL/100g alloy melt. 
Further, Wang ‘14 does not specifically disclose (iv) cleaning the alloy melt by adding about 25% Na2SiF6 and 75% C2Cl6 refining agents in an amount from about 0.01 to about 0.8 wt.%.

Wang discloses an invention for the production of a similar alloy, wherein the melt of 4004 aluminum alloy is degassed with high purity argon (see Pg. 104, section 1.1) to a hydrogen level as low as 2.08 ml/Kg (see Table 2, values before refining which refers to levels after degassing with Ar; 2.08ml/Kg is equivalent to 0.208 ml/Kg) and treated with 0.6wt% refining agent comprising 75% C2Cl6 and 25% Na2SiF6 (see Pg. 105, section 1.2) in order to further produce a hydrogen concentration as low as 0.72 ml/kg (see Table 2 values after refining; 0.72ml/Kg is equivalent to 0.072 ml/100g and reads on the claimed ranges – see Claims 1 and Claims 16), thus enabling improved tensile properties and plasticity of the aluminum alloy (see Abstract; see Pg. 106, Col. 1, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have degassed the aluminum alloy melt with high purity argon and treated the aluminum alloy with 0.6wt% refining agent, wherein the refining agent comprises 75% C2Cl6 and 25% Na2SiF6, as taught by Wang, in order to reduce the dissolved hydrogen of the aluminum alloy to as low as 0.072ml/100g, as also taught by Wang, for the invention disclosed by Wang ‘14. One would be motivated to do this in order to remove porosity in the casting, and subsequently improve the elasticity and tensile properties of the aluminum alloy (see teaching above, and Pg. 106, Col. 1, para. 1 of Wang).
Wang teaches aging at about 160C, but does not disclose a temperature range for aging.
Matsuoka discloses a similar alloy (see Abstract) which is subjected to a solution heat treatment of 500-545C for 3 hours or more and an aging at 140-200C for 3-20 hours (see para. [0026]; these treatment ranges overlap with Wang ‘14) in order to reduce partial segregation and improve mechanical properties such as strength, and improve corrosion resistance and chip breaking characteristics (see para. [0070]-[0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the solution heat treatment and aging steps of Matsuoka, wherein the alloy is heat treated from 500-545C for 3 or more hours and aged from 140-200C for 3-20 hours, for the alloy of Wang ’14 and Wang. One would be motivated to use these treatments in order improve mechanical properties such as strength, and improve corrosion resistance and chip breaking characteristics (see teaching above by Matsuoka).

Regarding Claim 16, Wang discloses wherein the dissolved hydrogen in step (iii) is reduced to a level of less than about 0.2 mL/100g alloy melt (see Table 2 of Wang, dissolved hydrogen as low as 0.72ml/Kg (equivalent to 0.072ml/100g); see rejection of Claim 14 above).

Regarding Claims 18, Wang ’14 discloses wherein the grain refiner of step (v) has a B content from about 0.004 to about 0.04 wt.% (para. [0025]; Al-B3% master alloy reads on B-containing master alloy; para. [0008] wherein B is added in amounts of 0.03-0.05%, which reads on the claimed content of about 0.004 to about 0.04wt%). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.



Regarding Claims 19, Wang ’14 discloses wherein in step (vi) the amount of Sr is from about 0.008 to about 0.02wt.% (para. [0009] wherein Sr is added in an amount of 0.015-0.08; para. [0025] wherein Sr is added using an Al-Sr master alloy). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 20, Matsuoka discloses wherein the solution heat treatment of step (vii) is carried out at a temperature from about 535 °C to about 540 °C for a time from about 8 h to about 10 h (see para. [0026] and [0070] of Matsuoka; 500-545C for 3 or more hours reads on the claimed limitation). 
Additionally, it would be obvious to one of ordinary skill in the art to solution heat treat for as long as 8-10 hours to ensure time for the migration of elements into solution and thus the elimination of segregation. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

	Regarding Claim 21, Matsuoka discloses wherein the aging heat treatment of step (viii) is carried out at a temperature of about 170 °C from about 7 h to about 8 h (para. [0071] of Matsuoka disclosing aging at 140-200C for 3-20 hours).

Regarding Claim 22, Matsuoka discloses wherein the aging heat treatment of step (viii) is carried out at a temperature from about 180 to about 190 °C from about 2 h to about 5 h (para. [0071] of Matsuoka disclosing aging at 140-200C for 3-20 hours).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ’14 in view of Wang and Matsuoka, as applied to Claim 14 above, and further in view of Li (previously cited, “Grain refinement of A356 alloy by Al–Ti–B–C master alloy and its effect on mechanical properties”).
	Regarding Claim 17, Wang ’14 discloses the grain refiner to be an Al-B intermediate alloy, but does not disclose wherein the grain refiner includes up to about 3.5 wt.% Al3Ti3B or AlTi3B.
	Li discloses a similar invention wherein 0.2wt% of Al-3Ti-B-0.2C master alloy imparts improved grain refining characteristics and improves the mechanical properties such as UTS, yield strength and elongation of aluminum alloys (see Abstract). One of ordinary skill in the art would appreciate that Al-3Ti-B-0.2C master alloy reads on the claimed Al-Ti3-B alloy. An amount of 0.2wt% grain refiner reads on the claimed up to 3.5wt%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 0.2wt% of Al-3Ti-B-0.2C master alloy (AlTi3B) as the grain refiner, as taught by Li, for the invention disclosed by Wang ‘14, Wang and Matsuoka. One would be motivated to use this alloy in order to further improve grain refinement of the aluminum alloy, and to impart improved mechanical properties such as improved ultimate tensile strength, yield strength and elongation (see teaching above by Li).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 20140234160 A1) in view of Doty (US 20040265163 A1) and Wang (previously cited, “Influences of different degassing processes on reining effect and properties of 4004 Al alloy”).
Regarding Claim 14, Mueller discloses a method of forming a cast aluminum alloy (Abstract), comprising the steps of: 
(i) providing an aluminum alloy comprising: 
from about 8.5 to about 12.5 wt.% Si (para. [0006]), 
from 0.5 to about 1.0wt% Mg (para. [0007]), 
up to about 0.2 wt.% Ti (para. [0011]), 
from about 0.05 to about 0.25 wt.% Mn (para. [0011]), 
from about 0.002 to about 0.04 wt.% Sr (para. [0011]), 
from about 0.001 to about 0.1 wt.% B (para. [0012]), and 
other impurity elements of Cu, Fe, Zn, each at less than about 0.15 wt.% (para. [0008]; [0005]; [0009]),
with the balance being Al and incidental impurities (Abstract). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Mueller discloses casting, but is silent towards the details of casting and subsequent heat treatment processes.

Doty discloses a process for a similar alloy (Abstract) including: 
(ii) melting the alloy to yield an alloy melt,
(iii) degassing the alloy melt by introducing into the alloy melt a gas comprising at least one of nitrogen, argon, or chlorine, or a mixture thereof to reduce dissolved hydrogen, and
(iv) cleaning the alloy melt (para. [0022]).
(v) adding a grain refiner in the form of a TiB-containing master alloy, a B-containing master alloy, or an Al-B master alloy with a boron content up to about 0.1 wt.% B, to yield an alloy having a eutectic silicon phase (para. [0024]); 
(vi) refining and modifying the eutectic silicon phase by adding from about 0.002 to about 0.04 wt.% Sr in the form of an Al-Sr master alloy (Abstract, wherein Sr is added in an amount of up to 0.05; para. [0009] wherein Sr is added for eutectic phase modification; para. [0023] wherein Sr is added using an Al-Sr master alloy);
(vii) carrying out a solution heat treatment at a temperature from about 520C to about 545C for a time from about 2 h to about 12h, and
(viii) carrying out an aging heat treatment for a time from about 170C to about 200C from about 2h to about 8 h (para. [0028]; see artificial aging, 300-450F is equivalent to 149-232C).
One of ordinary skill in the art would appreciate that a solution treatment near but below the solidus temperature, and above 850F (454C), reads on the claimed range of from about 520C to about 545C for a time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the processing of Doty for the invention disclosed by Mueller, because Doty teaches this method is well-known in the art and suitable for producing castings and engine blocks (Abstract; para. [0028]).

Doty discloses cleaning and degassing, but does not disclose reducing dissolved hydrogen in the melt to a level of less than about 0.7 mL/100g alloy melt, or cleaning the alloy melt by adding about 25% Na2SiF6 and 75% C2Cl6 refining agents in an amount from about 0.01 to about 0.8 wt.%.
Wang discloses an invention for the production of a similar alloy, wherein the melt of 4004 aluminum alloy is degassed with high purity argon (see Pg. 104, section 1.1) to a hydrogen level as low as 2.08 ml/Kg (see Table 2, values before refining which refers to levels after degassing with Ar; 2.08ml/Kg is equivalent to 0.208 ml/Kg) and treated with 0.6wt% refining agent comprising 75% C2Cl6 and 25% Na2SiF6 (see Pg. 105, section 1.2) in order to further produce a hydrogen concentration as low as 0.72 ml/kg (see Table 2 values after refining; 0.72ml/Kg is equivalent to 0.072 ml/100g and reads on the claimed ranges – see Claims 1 and Claims 16), thus enabling improved tensile properties and plasticity of the aluminum alloy (see Abstract; see Pg. 106, Col. 1, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further degassed the aluminum alloy melt with high purity argon and treated the aluminum alloy with 0.6wt% refining agent, wherein the refining agent comprises 75% C2Cl6 and 25% Na2SiF6, as taught by Wang, in order to reduce the dissolved hydrogen of the aluminum alloy to as low as 0.072ml/100g, as also taught by Wang, for the invention disclosed by Mueller and Doty. One would be motivated to do this in order to remove porosity in the casting, and subsequently improve the elasticity and tensile properties of the aluminum alloy (see teaching above, and Pg. 106, Col. 1, para. 1 of Wang).

Regarding Claim 15, Mueller discloses wherein the alloy of step (i) comprises: 
from about 8.5 to about 10.0 wt.% Si (para. [0006]), 
from 0.50 to about 0.65 wt.% Mg (para. [0007]), 
from about 0.1 to about 0.15 wt.% Ti (para. [0011]), 
about 0.15 wt.% Mn or less (para. [0011]), 
from about 0.008 to about 0.02 wt.% Sr (para. [0011]),
from about 0.004 to about 0.04 wt.% B (para. [0012]), 
other impurity elements of Cu, Fe, Zn, each at about 0.15 wt.% or less (para. [0008]; [0005]; [0009]), and 
the balance of Al and incidental impurities (Abstract).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Response to Arguments
Applicant’s arguments, filed July 26, 2022, with respect to Claim 14, and dependent claims thereof, rejected under 35 U.S.C. 103 over Hirofumi in view of Wang and Matsuoka, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring 0.5% or more Mg.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang ’14 in view of Wang and Matsuoka and over Mueller in view of Doty and Wang, as detailed above.
Applicant’s arguments are deemed moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichinose (previously cited, US 5993576 A): discloses a similar alloy (see Abstract) which is subjected to a heat treatment of 480-540 C for at least 2 hours and up to 16 hours to disperse micro segregation and to dissolve precipitate elements (see Col. 7, lines 56-59), and also another heat treatment from 490-520C for 30mins-4hours prior to an age hardening in order to improve fatigue strength at high temperature, toughness, flexure strength, and strength and wear resistance (see Col. 8, lines 15-19). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735